 


113 HR 3678 RH: To redesignate the lock and dam located in Modoc, Illinois, commonly known as the Kaskaskia Lock and Dam, as the “Jerry F. Costello Lock and Dam”, and for other purposes.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 142 
113th CONGRESS2d Session 
H. R. 3678 
[Report No. 113–608] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2013 
Mr. Enyart (for himself, Mr. Shimkus, Mr. Schock, Mr. Kinzinger of Illinois, Mr. Rush, Mr. Roskam, Ms. Schakowsky, Mr. Gutiérrez, Mrs. Bustos, Mr. Schneider, Mr. Rodney Davis of Illinois, Mr. Quigley, Mr. Lipinski, Mr. Foster, Mr. Danny K. Davis of Illinois, Ms. Duckworth, Ms. Kelly of Illinois, and Mr. Hultgren) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

November 12, 2014
Additional sponsors: Mr. Capuano, Mr. Duncan of Tennessee, Mr. Tierney, Mr. Pascrell, Mr. Cummings, Mr. Nadler, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Mr. Doyle, Mrs. Napolitano, Mr. Coble, and Mr. Bishop of New York

 
November 12, 2014 
Referred to the House Calendar and ordered to be printed 
 
A BILL 
To redesignate the lock and dam located in Modoc, Illinois, commonly known as the Kaskaskia Lock and Dam, as the Jerry F. Costello Lock and Dam, and for other purposes. 
 
 
1.RedesignationThe lock and dam located in Modoc, Illinois, authorized by the Act entitled An Act authorizing the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved July 3, 1930 (46 Stat. 927), and commonly known as the Kaskaskia Lock and Dam, is redesignated as the Jerry F. Costello Lock and Dam. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the lock and dam referred to in section 1 shall be deemed to be a reference to the Jerry F. Costello Lock and Dam. 
 
 
November 12, 2014 
Referred to the House Calendar and ordered to be printed 
